Dear Mr. Nunn:
Please be advised that the office of the Attorney General is in receipt of your opinion request, which has been forwarded to me for research and reply. You have stated that you are presently a part-time Assistant District Attorney and are considering running for State Representative. You have, therefore inquired as to whether it is permissible to hold both positions.
La.R.S. 42:63(B) prohibits a person from holding office or employment in one branch of state government while holding another office or employment in any other branch of state government. As your present position of Assistant District Attorney is in the judicial branch and the position of State Representative is in the legislative branch of state government, same would be prohibited by our dual office holding laws.
I hope this opinion satisfactorily answers your inquiry. If you have any further questions, please do not hesitate to contact our office.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ____________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL/crt
DATE RELEASED: January 30, 2003